Citation Nr: 0632352	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-08 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee chondromalacia of the patellae.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right pelvis fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
December 1988.  The veteran also had a subsequent period of 
unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied entitlement to service connection 
for a right knee disorder, granted entitlement to service 
connection for left knee chondromalacia of the patellae and 
residuals of a right pelvis fracture, and assigned each of 
these newly service connected disabilities a noncompensable 
rating effective from August 23, 2002.  

In a June 2003 rating decision, the RO granted a 10 percent 
rating for the veteran's service connected left knee 
chondromalacia of the patellae and residuals of a right 
pelvis fracture, effective from August 23, 2002.  
Nonetheless, because the veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found -a practice known as "staged" ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The competent evidence fails to show a diagnosis of a 
current right knee disability.

2.  Since service connection has been in effect, the 
veteran's left knee chondromalacia of the patellae is 
manifested by no more than slight subluxation or lateral 
instability, and flexion is not limited to 45 degrees nor is 
extension limited to 10 degrees, even taking into account 
complaints of pain.

3.  Since service connection has been in effect, the 
veteran's residuals of a right pelvis fracture is not 
manifested by right thigh flexion limited to 30 degrees, an 
inability to cross her legs, or abduction lost beyond 10 
degrees, even taking into account complaints of pain.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1131, 5100, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159, 3.303 
(2006).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for left knee chondromalacia of the 
patellae have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5014, 5257, 5260, 5261 
(2006).

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for residuals of a right pelvis fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5252, 5253 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

First, under 38 U.S.C.A. § 5102 VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in her possession, 
what specific evidence she is to provide, and what evidence 
VA will attempt to obtain.  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2002 prior 
to the appealed from rating decision along with the 
subsequent December 2004 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating and effective date for the service 
connection claim and an effective date for the rating 
claims.  Thereafter, the claims were readjudicated in the 
August 2005 supplemental statement of the case.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating and/or an effective date for 
the issues on appeal is harmless because the preponderance of 
the evidence is against the appellant's claims, and any 
questions as to the appropriate disability rating and/or 
effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
RO has obtained the veteran's service medical records and her 
record from University Medical Center (UMC).  The veteran has 
also been afforded several VA examinations.  There is no 
identified and pertinent evidence which is not currently part 
of the claims file.  

As such, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the appellant, that error is harmless since there is 
no evidence the error reasonably affects the fairness of the 
adjudication.  ATD Corp. 





The Service Connection Claim

The veteran argues that she has a chronic right knee 
disability that is caused and/or aggravated by military 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

In deciding whether the appellant has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that active 
duty and reserve service medical records, including October 
1986, November 1988, and March 1992 examinations, are 
negative for complaints, diagnoses, or treatment related to 
the right knee.  Similarly, the post-service record is 
likewise negative for complaints, diagnoses, or treatment 
related to the right knee except for a December 2003 UMC 
record as well as the May 2003 and May 2005 VA examination 
reports noting her complaints of bilateral knee pain.  
Furthermore, at the May 2003 VA examination, which was held 
for the express purpose of ascertaining whether the veteran 
had a right knee disorder, it was opined after the 
examination disclosed normal range of motion, no instability, 
and no x-ray evidence of any disease process, that her right 
knee was normal.  This opinion is not contradicted by any 
other medical evidence of record.  Evans.

Accordingly, the Board finds that the overwhelming weight of 
the medical evidence shows that the veteran does not have a 
current right knee disability and service connection must be 
denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The Higher Evaluation Claims

The veteran contends that her left knee chondromalacia of the 
patellae and residuals of a right pelvis fracture are 
manifested by increased adverse symptomatology that warrants 
the assignment of higher evaluations.  It is also requested 
that the veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, the Court explained that, 
when the pertinent diagnostic criteria provide for a rating 
on the basis of loss of range of motion, determinations 
regarding functional losses are to be "'portray[ed]' 
(§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. 

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
held, in cases where the record reflects that the veteran has 
multiple problems due to a service-connected disability, it 
is possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  

VA General Counsel has held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both arthritis and instability provided that the 
degree of disability is compensable under each set of 
criteria. VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 
(1997).  The basis for this opinion was that the applicable 
rating criteria "suggest that those codes apply either to 
different disabilities or to different manifestations of the 
same disability..." Id.

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

The Left Knee Disorder

Most recently, a June 2003 rating decision granted a 10 
percent rating for the veteran's service connected left knee 
chondromalacia of the patellae under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5014-5257.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, impairment of 
the knee, including recurrent subluxation or lateral 
instability, is rated as 10 percent disabling when slight and 
20 percent disabling when moderate.

Moreover, because 38 C.F.R. § 4.71a, Diagnostic Codes 5014 
directs VA to rate osteomalacia as limitation of motion of 
the affected part, she will also be entitled to separate 
compensable ratings for limitation of motion of the left knee 
if flexion is limited to 45 degrees and/or if extension is 
limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261; Also see VAOPGCPREC 23-97; VAOPGCPREC 09-
04.

As to Diagnostic Code 5257, a review of VA and private 
treatment records, including the results from the veteran's 
May 2003 and May 2005 VA examinations, does not show that any 
physician has ever opined that her left knee was unstable.  
In fact, the first VA examiner opined that she had no left 
knee instability and the second VA examiner opined that she 
had no left knee ligament instability.  Because there is no 
evidence in the record that suggests any subluxation or 
instability in the left knee since service connection has 
been in effect, the Board cannot find that the veteran has 
more than slight instability of the left knee.  Therefore, a 
higher evaluation is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

As to Diagnostic Codes 5260 and 5261, the record shows that 
left knee range of motion at the May 2003 VA examination was 
0 to 140 degrees and at the May 2005 VA examination was 0 to 
150 degrees.  (Full range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2006))  

Because left knee flexion was not limited to 45 degrees and 
extension was not limited to 10 degrees, separate compensable 
ratings are not warranted based on objective clinical 
findings showing decreased flexion and/or extension.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  This is true 
throughout the period of time during which her claim has been 
pending.  Fenderson.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, the salient 
point is that even though the veteran complains of pain, 
consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the 
Board to conclude that the functional losses she experiences 
in her left knee equates to the criteria for separate 
compensable ratings under either Diagnostic Code 5260 or 
Diagnostic Code 5261.  

Specifically, while both the May 2003 and May 2005 VA 
examiners reported the veteran's subjective complaints of 
left knee pain throughout the left knee's entire range of 
motion, no objective evidence of that pain, such as disuse 
atrophy, weakness, or swelling, was present.  38 C.F.R. 
§ 4.45.  In fact, the May 2003 VA examiner specifically 
opined that there was no evidence of any effusion, swelling, 
instability, or guarding of motion.  He also opined that she 
had no additional lost motion during flare-ups because she 
had no flare-ups, and.  Similarly, the May 2005 VA examiner 
opined as follows:

[The veteran's] subjective complaints of 
severe pain are not consistent with her 
examination . . . Likewise, her left knee 
shows no objective abnormalities in that 
the knee moves to a quick (sic) normal 
range of motion and her complaints of 
pain with light touch about the knee are 
not consistent with any organic 
abnormalities.  The left knee patella 
tracks normally and there is no 
crepitation within the knee nor any 
ligamentous instability 

* * *

It is this examiner's opinion that there 
would be no limitation of motion or joint 
function with vigorous use of her . . . 
lower extremities and that there would be 
no functional impact if she would do all 
activities of work in daily living 
without restrictions.

Therefore, the Board finds that even when considering 
functional limitations due to pain and other factors 
identified in 38 C.F.R. §§ 4.40, 4.45, the veteran's 
functional losses do not equate to the criteria for separate 
compensable ratings under either Diagnostic Code 5260 or 
Diagnostic Code 5261.  This is true throughout the period of 
time during which her claim has been pending.  Fenderson.

The Residuals of a Right Pelvis Fracture

Most recently, a June 2003 rating decision granted a 10 
percent rating for the veteran's service connected status 
post right pelvis fracture under 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5252.  

Accordingly, because her current rating equals the maximum 
rating possible for limitation of extension of the thigh and 
because there is no evidence of flail joint or femur 
impairment (see, e.g., VA x-rays dated in May 2003 and May 
2005), she will only be entitled to an higher, 20 percent, 
evaluation if her thigh flexion is limited to 30 degrees or 
her right thigh abduction lost beyond 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5252, 5253.  Under Diagnostic 
Code 5253, the veteran will also be entitled to a separate 
compensable rating if she is unable to cross her legs.  38 
C.F.R. § 4.71a; Also see VAOPGCPREC 23-97; VAOPGCPREC 09-04.  

With the above criteria in mind, the record shows that at the 
May 2003 VA examination the examiner opined that she had 
normal range of motion of both hips with flexion to 125 
degrees and abduction to 45 degrees.  Similarly, at the May 
2005 VA examination the range of motion of the right hip was 
flexion to 100 degrees and abduction to 20 degrees.  (Full 
range of motion of the hip is from 0 to 125 degrees of 
flexion and from 0 to 45 degrees of abduction.  38 C.F.R. 
§ 4.71, Plate II).  Bother examiners also opined that the 
right hip was normal.

Therefore, on objective examination, it cannot be said that 
the flexion of the right thigh is limited to 30 degrees or 
abduction is lost beyond 10 degrees.  Hence, an increased 
rating is not warranted under either Diagnostic Code 5252 or 
Diagnostic Code 5253.  38 C.F.R. § 4.71a.  Likewise, because 
there is no indication at either examination, or in any other 
medical evidence of record, that the veteran cannot cross her 
legs, a separate compensable rating is not warranted under 
Diagnostic Code 5253.  38 C.F.R. § 4.71a; Also see VAOPGCPREC 
23-97; VAOPGCPREC 09-04.  

As to pain on use, while both the May 2003 and May 2005 VA 
examiners once again reported the veteran's subjective 
complaints of pain with all hip motion, the May 2003 VA 
examiner specifically opined that there was no muscle wasting 
or fasciculations of the lower extremities, the girth of the 
right and left thigh and calves were the same, there was no 
tenderness or click, and there was no evidence of effusion, 
swelling, or guarded motion.  It was also opined that the 
veteran's fracture was well-healed without any mechanical 
deficit.  Likewise, the May 2005 VA examiner opined as 
follows:

[The veteran's] subjective complaints of 
severe pain are not consistent with her 
examination.  Ischial and pelvic 
fractures are minor fractures that heal 
quickly and completely and they are not 
associated with any long term pain or 
impairment.  Her complaints of right hip 
pain are not consistent with the 
examination in that the x-rays are normal 
and there is no muscle wasting in the 
right leg to indicate any decreased use 
of the right hip over many years. 

* * *

It is this examiner's opinion that there 
would be no limitation of motion or joint 
function with vigorous use of her . . . 
lower extremities and that there would be 
no functional impact if she would do all 
activities of work in daily living 
without restrictions.

Therefore, the Board finds that even when considering 
functional limitations due to pain and other factors 
identified in 38 C.F.R. §§ 4.40, 4.45, the veteran's 
functional losses do not equate to the criteria contemplated 
by the 20 percent rating for limitation of motion under 
either Diagnostic Code 5252 or Diagnostic Code 5253 or for 
separate compensable ratings under these same code sections.  
38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  This is 
true throughout the period of time during which her claim has 
been pending.  Fenderson.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and her representative's written 
statements to the RO and the claimant's statements to VA 
examiners.  While lay witnesses are competent to describe 
experiences and symptoms that result therefrom, because 
laypersons are not trained in the field of medicine, they are 
not competent to provide medical opinion evidence as to the 
diagnosis of a current disability or the current severity of 
a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, the veteran and her representative's 
statements addressing these questions are not probative 
evidence as to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a right knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee chondromalacia of the patellae is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a right pelvis fracture is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


